 UNION CARBIDE CORP.Union Carbide Corporation,Olefins Division, En-gineeringDepartment Design and ConstructionandLocal 625, United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO. Cases 9-CA-3987 and 9-RC-6750June 30, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERSFANNING,BROWN,AND JENKINSOn March 30, 1967, Trial Examiner Phil Saun-ders issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that the Respond-ent has not engaged in certain other unfair laborpractices alleged in the complaint. He also foundthat interferencewith the election in Case9-RC-67500 was not established by the evidencepresented.Thereafter theGeneralCounsel,Respondent, and Charging Party filed exceptionsto the Decision and supporting briefs, and theRespondent and Charging Party filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TriaiExaminer made at the hearing and finds that noprejudicial error was committed.- The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act byinterrogating employees concerning their union ac-tivities; by creating the impression of surveillance,of union activity; by the job transfer of a union ad-herent; and by issuing a written reprimand to aunion adherent while failing to take similar actionfor the same offense against another employee. Wealso agree with the Trial Examiner's finding thatthis conduct is not of such a serious nature as towarrant a finding that Respondent completely re-jected the collective-bargaining principle or that itrefused to bargain so as to gain time to underminethe Union.2 However, contrary to the Trial Exam-iner ,3we find that Respondent's preelection con-166 NLRB No. 39441duct, found violative of Section 8(a)(1) herein, wassufficient to constitute interference with employees'freedom of choice in the election. Accordingly, weshall set it aside and direct a second election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Union Carbide Cor-poration,OlefinsDivision,EngineeringDepart-ment Design and Construction, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the election held onJuly 14, 1966, among Respondent's employees, beand it hereby is, set aside, and that Case9-RC=6750 is remanded to the Regional Directorfor Region 9 for the purpose of conducting a newelection at such time as he deems that circum-stances permit the free choice of a bargainingrepresentative.IT IS FURTHER ORDERED that the Notice attachedto the Trial Examiner's Decision, be, and it herebyis,modified by striking therefrom the third indentedparagraph in its entirety and substituting thereforthe following:WE WILL NOT transfer a known adherent forthe Union from one job to a less desirable jobbecause of his sympathies for, membership in,or activities on behalf of, any labor organiza-tion.[Direction of Second Election4 omitted frompublication. ]IMember Jenkins finds the evidence insufficient to support a finding ofunlawful surveillance.2 In view of our adoption of the Trial Examiner's dismissal of the 8(a)(5)allegation in the complaint, we find it unnecessary to consider any of theTrial Examiner's findings on issues related to the Union's majority status3 In adopting the Trial Examiner's dismissal of the allegation of an un-lawful threat to contract out work made by Supervisor Mitchell in his conversation with employee Debord, we rely solely on the Trial Examiner'scredibility finding.4An election eligibility list containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 9 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director. The RegionalDirector shall make the list available to all parties to the election. No ex-tension of time to file this list shall be granted by the Regional Director ex-cept in extraordinary circumstances. Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filed.Excelsior Underwear Inc., and Saluda Knitting Inc.,156 NLRB 1236TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trail Examiner: Upon a charge filedon July 20, 1966, by Local 625, United Association ofJourneymen and Apprentices of the Plumbing and Pipe 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDFitting Industry of the United States and Canada,AFL-CIO,, herein called the Union or Charging Party,againstUnion Carbide Corporation, Olefins Division,EngineeringDepartmentDesignandConstruction,herein called Respondent or Company, the GeneralCounsel issued a complaint on October 31, 1966, allegingthat the Respondent had engaged in unfair labor practiceswithin themeaningof Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, as amended. The Companyfiled an answer to the complaint denying the commissionof any unfair labor practices. The parties wererepresented by counsel and participated fully in the hear-ing, andall of the parties filed briefs.Upon the entire record and from my observation anddemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged in themanufacture of chemicals and related products at itsplants located in and around Charleston, West Virginia.During the past year, which is a representative period,Respondent had a direct outflow of its products valued inexcess of $50,000 which it sold and caused to be shipped,in interstate commerce, from its said West Virginia plantsdirectly to points outside the State of West Virginia. Thecomplaint alleges, the answer admits, and I find that theCompany is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt all timesmaterial herein,the Union is and has beena labor organization as defined in Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe complaint alleges that Respondent interfered with,restrained, and coerced certain employees in the exerciseof rights guaranteed in Section 7 of the Act. Respondentdeniesthat any of its conduct violated the Act or ex-ceeded the free speech guarantees of the Act, and furthermaintainsthat even if accepted,arguendo,as true, the al-leged incidents were isolated to a very few employeeswhen considered in light of the total number of employeesinvolved in the unit in question, and had no impact on theoverwhelming majority of employees.The complaint also alleges that a particular unit foundby the Regional Directorin his decisionin representationcase9-RC-6750, rendered June 8, 1966, constitutes anappropriate unit for the purpose of collective bargainingunder Section 9(b) of the Act.' Respondent denies andtakes issue that the said unit is an appropriate one.The complaint further alleges that since on or aboutMarch 10, 1966, the Union has requested the Respond-ent to bargain collectively with the Union as the exclu-sive bargaining representative and that at all times sinceon or about March 15, 1966, Respondent has refused torecognize and bargainin goodfaith with the Union, andThe unit found appropriate is as follows:All pipe fitters,instrument fitters, welders and pipe shopmen, andall of their helpers and trainees employed by Respondent in its FieldGroup and Pipe Fabrication Shop,working in and out of its Instituteand South Charleston,West Virginia locations, excluding all MetalFabrication Shop employees,all office clerical employees,guards,further, since on or about June 8, 1966, a majority of theemployees of Respondent in the above unit havedesignated or selected the Charging Party as their exclu-sive representative, and that all the foregoing constitutesa violation of Section 8(a)(5) of the Act. The Companydenies that it has violated Section 8(a)(5) in any mannerand maintains that they had a good-faith doubt as to theUnion's majority at all times.The case for the General Counsel and the ChargingParty is based upon theBernel Foamtheory set forth bythe Board inBernel Foam Manufacturing Company,146NLRB 1277, and clarified inIrving Air Chute, 149NLRB 627, enfd. 350 F.2d 176 (C.A. 2, 1965).Generally, it is their position that as of June 8, 1966, theUnion represented a majority of the employees in an ap-propriate unit and the Company was under an obligationto bargain with the Union as of that date and all timesthereafter. Further, they maintain that the Respondent'srefusalwas not based upon a good-faith doubt of theUnion's majority status in an appropriate unit, but wasbased upon a repudiation of the principle of collectivebargaining and was done to gain time to dissipate theUnion's majority by unlawful interference, restraint, andcoercion of the employees, and but for the Respondent'sinterference which dissipated the Union's majority, theUnion would have won the Board election held on July14,1966.Under the factual circumstances of this case the mainissuesfor determination are as follows:1.Whether the Union's initial demand for recognitionwas acontinuingdemand.2.Whether the Union represented a majority of theemployees in an appropriate unit for which it was seekingrecognition.3.Whether the Respondent's refusal to recognize theUnion was based upon a good-faith doubt of the Union'smajority status and appropriateness of the unit.4.Whether the Respondent interfered with andcoerced the employees between the date of the originaldemand on March 10, 1966, and the date of the electionin violation of Section 8(a)(1) of the Act.A. Background and EventsAs previously noted the Company is engaged in themanufacture of chemicals and related products at itsplants located in and around Charleston,West Virginia.The operation of the Respondent for the unit alleged inthe complaint and found appropriate by the Board in theearlier representation case,9-RC-6750 (General Coun-sel's Exhibit 1(f)), involves Olefins Division,EngineeringDepartment Design and Construction.The headquartersfor the department under which the pipefitters work islocated at the technical center.The Respondent employsa maximum of 228 employees in the appropriate unitlisted on General Counsel's Exhibit No. 2 containing thenames of the employees as of June 8, 1966.2The Union began to organize the employees of theRespondent's Olefins Division during the early part of1965.3This effort was unsuccessful,and in early 1966theUnion again started another campaign to organize,professional employees and supervisors as defined in the Act, and allother employees.2All dates are 1966 unless specifically stated otherwise.2The Union is affiliated with the Charleston Building and ConstructionTrades Council. UNION CARBIDE CORP.443and we are concerned here with the latter. On March 10the Union made a written demand on the Company torecognize and bargain with it for a unit consisting of all"pipefitters,welders, instrument mechanics and theirtrainees, helpers and/or apprentices" in Design and Con-struction of the Olefins Division of the Respondent.On the same day the Union filed a representation peti-tion with Region 9 of the National Labor Relations Boardin Case 9-RC-6750 seeking certification for the sameunit.On March 15 the Respondent notified the Unionthat its request for recognition was being denied becausethe Company had a "good faith doubt that a majority ofthe employees in a unit appropriate for bargaining desiredto be represented by your Union" and "there is thequestion of the appropriate unit."A hearing on the representation petition in 9-RC-6750was held on March 31, and on June 8 the RegionalDirector issued his -Decision and Direction of Electiongranting the unit requested by the Union, as previouslyset forth herein, and excluding the metal fabrication shopemployees, numbering approximately 52, whom theCompany had sought to include in the unit. No review oftheRegionalDirector's decision was sought by theRespondent. An election was then held on July 14 whichthe Union lost, and on July 20 the Union filed timely ob-jections to the election and to conduct affecting theresults of the election. At the same time the Union filedthe unfair labor practice charge against the Companysettingforththeallegations involved herein.OnNovember 22 the Regional Directcr ordered a hearing tobe held on the Union objections numbered 1, 2, and 3 andfurther, consolidated hearing on the objections with thehearing on the complaint in 9-CA-3987. The objectionsare, therefore, included within the specific 8(a)(1) allega-tions involved herein.In addition to the above, it should also be initially notedthat the International Association of Machinists, hereincalled the TAM, was also seeking to represent the em-ployees involved in this case but in a larger unit. It ap-pears that the Respondent first became aware of the IAMefforts about March 3. Joseph Fallon, Respondent's as-sociate director, engineering department, testified that hewas aware of the IAM organizing efforts toward the em-ployees in this case early in 1966, prior to March. Fallonstated that he directed that all recorded messages givenby the IAM over a publicized public telephone number betranscribed and reduced to writing. Respondent's Ex-hibits 12A-12H were received as examples of the IAMrecorded telephone messages. As pointed out Respond-ent's Exhibit 12A, recorded on March 3, was directedto construction employees, including those involved inthis case; it states, "The IAM will represent all crafts andall employees under one local lodge and under one contract ... "; similarly Respondent's Exhibit 12B recordedon March 4 stated, "... The construction hourly em-ployees also can have a local lodge controlled by mem-bership and all under one contract regardless of craft."Theremainingexhibits,Respondent'sExhibits12C-12H,, made it clear that the IAM was seeking torepresent all construction department employees, includ-ing those involved in the instant case, and was aware itwas competing with other unions in its organizationaldrive. IAM Grand Lodge Representative, Richard No-ble, testified that his union was engaged in organizationalefforts since early 1966 toward employees involved inthiscase, prior to the demand for recognition andrepresentation petition filed by the Charging Party. Nobletestified that the IAM sought and received authorizationcards from employees in hourly classifications involvedin the instant case and forwarded those cards to the Re-gionalDirectorinsupport,oftheIAMpetition-9-RC-6902-filed on July 6. This petitionwas preceded by a demand for recognition and request forbargaining for all of Respondent's hourly employees, in-cluding those involved in this case and dated July 2. Afew of the General Counsel's witnesses also confirmedthat IAM was active in organizing in the classifications inthis case, and had in fact signed IAM authorization cards.However, the IAM seeks to represent the employeesherein involved as part of a larger unit, and this was truefrom the beginning of 1966 and up to the hearing of thiscase. The IAM petition coveredallthe unit (about 950employees) rather than the much smaller portion involvedin this proceeding, and after notification the IAM did notparticipate in the representation hearing on March 31 onthe petition filed by the Charging Party herein, as -afore-stated, nor was the IAM on the ballot at the election con-ducted on July 14.B.The Demand, the Unit, and the Authorization CardsThe General Counsel introduced 127 union authoriza-tion cards into the record. On March 10, when the Unionmade its original demand for recognition, it had approxi-mately 88 authorization cards out of a unit composingabout 228 employees. The Union, therefore, did not havea majority on March 10, but in this respect the GeneralCounsel and the Charging Party maintain that theUnion's original request for recognition was a continuingdemand, and that the Union did acquire a majority statusin the unit on June 8. When the Company rejected theUnion's demand on March 15, as aforestated, it did notrequest a card count and company witnesses testified thatat the time the Respondent had no knowledge as to howmany authorization cards the Union had. Edgar Dryden,the Union's chief organizer in this case, stated that hetalked to the Respondent's vice president, J. S. Freeman,inMarch and June. Dryden told Freeman on one of theseoccasions that he represented a "majority of the peopleand that I thought that he should go along, and. he[Freemen] said when you win the election then we willrecognize you." Freemen admitted that Dryden talkedwith him a number of times, and that during some of theseconversations informed him that "Union Carbide wouldbe better off if we had a union."Paul Gregory, manager of industrial relations at Designand Construction, denied havinganyconversations withDryden from March 10 up to the time of the election.However, on cross-examination Gregory admitted thathe did talk with Dryden on March 31 at the hearing onthe Union's petition and possibly on July 13. Gregoryalso knew on July 13, at the preelection conference, thatDryden was seeking to represent the employees and getrecognition. In efforts to explain his answers, Gregorysaid he could not remember if he had any conversationswith Dryden on March 31, but if he did it was only social.This record also shows that again at the preelectionconference on July 13, Dryden requested recognitionfrom Joseph Fallon, the Respondent's associate directorof engineering, who was attending on behalf of the Com-pany. Dryden said they could call the election off if theCompany would recognize the Union, but Fallon refused 444DECISIONSOF NATIONALLABOR RELATIONS BOARDrecognition and said the Company would go through withthe election. Employee N. R. Lilly corroborated thetestimony of Dryden concerning this conversation, and,although Fallon testified, he did not deny Dryden's directtestimony on this point or issue.Moreover,this recordshows that at the representation hearing on March 31 theCompany was specifically asked by counsel for theUnion if they were readyto recognizethe Union as thebargaining agent,and the Company again declined.I find nothing in this record to indicate that the Union'sdemand was ever withdrawn; on the contrary, it appearsfrom the above testimony and other events in the recordthat the Union's demand for recognition continued up tothe time of the election or at least up until the Union didacquire a majority status.4 Moreover, as pointed out, afterthe Union's initial demand was rejected by the Company,the Union continued to process its election petition byparticipating in the hearing on March 31, working out thearrangements for the election,campaigning among theemployees, attending the preelection conference and,finally,participating in the election. It has been wellestablished that a Union's participation in the electionprocesses of the Board constitutes a continuing demandfor recognition and obligates the Employer to bargainwith the Union when it reaches majority status eventhough it lacked majority status at the time of its originaldemand.Lake Butler Apparel Company,158 NLRB 863.Also inScobell Chemical Company v. N.L.R.B., 267F.2d 922, 925 (C.A. 2), where the court, assuming thatthe union lacked a majority at the time of its bargainingrequest, found that it had such a majority the next day,and held that in the light of the strike and picketing whichthere ensued, the Union's request for bargaining must bedeemed a continuing request. The instant case issomewhat likeScobellexcept that here, instead of strik-ing and picketing, the Union pursued its bargainingrequest through a representation petition. SeeN.L.R.B.v.Burton-Dixie Corporation,210 F.2d 199, 200, 201(C.A. 10), where the union lacked a majority at the timeit requested recognition but where the request was un-derstood to be of a continuing character. InBurton-Dixie,as here, the employer's attitude made it quite clear that alatter request would have been futile, and the court'sholding there suggests the propriety of a similar findinghere: In addition to these cases also seeGotham ShoeManufacturing Co., Inc.,149NLRB 862;AmericanCompressed Steel Company,146NLRB 1463; andMorris Novelty Company,157 NLRB 1471. In view ofthe above, I am convinced, and find, that the March 10demand was in fact a continuing demand, and was still ineffect when the Union subsequently attained its allegedmajority status.It is the position of the Charging Party, joined in by theGeneral Counsel, that three persons listed on the Em-ployer's payroll sheet of June 8, 1966, are supervisorswithin the meaning of the Act and therefore not in theunit.A deletion of J. S. Ellis, C. F. Forth, and O. C. Mc-Callister reduces the appropriate unit to 225 and a neces-sary majority of 113.5 It is well settled that in an unfairlabor practice proceeding, the Trial Examiner and the4Aspects of whether or not the Union did receive sufficient andadequate authorization cards are discussed subsequently herein.5At the hearing the Charging Party objected to the inclusion of four in-dividuals,but is now withdrawing any objectionto O. L.Lambiotte. TheCharging Party agrees with Respondent that he should be included withinthe appropriate unit.Board will not reconsider a determination of the ap-propriateness of a unit made by a Regional Director orthe Board in a representation case in the absence of newlydiscovered evidence. Here the Union is not trying torelitigate the unit determination made by the Board's Re-gionalDirector. The Union is merely saying that thereare persons on the list supplied by the Company who arenot within the unit found to be appropriate by the Re-gional Director. There was no issue in the representationhearing concerning the supervisory status of anyone.Employee N. C. Debord testified that he worked forEllis in the summer of 1966, and that at the time Ellis wasa foreman. Debord stated that there were eight em-ployees in the work crew, that Ellis did not work withtools, that he reported to Ellis in the mornings, that Ellisassigned him and the other employees in the crew theirwork, that he told them what jobs he wanted done, thatEllis carried timecards and charges for the different jobs,that he also kept records pertaining to employee traineesand gave tests to trainees, and that a foreman has theauthority tomake recommendations with regard totrainees. This record also shows that Debord has workedfor Marvin Stuart and Harry Statts, both of whom are ad-mitted supervisors, and testified there was no differencein the direction and orders he received from them whenin their crews and from Ellis when in his crew. RusselMcMellon, a witness for the Respondent, admitted oncross-examination that Ellis told employees what to do,and then further admitted that in the summer of 1966 Elliswas a foreman. The above factors duly establish that Elliswas and is a supervisor, and I so find.This record shows, through a stipulation between theparties, that C. F. Forth and O. C. McCallister moved upto foremen and back to journeymen. Forth, however, wasa permanent foreman from October 26, 19644, to June28, 1965, and a temporary foreman from May 2 throughJuly 24, 1966.McCallister was a temporary foremanfrom May 2 to 15, 1966,and againfrom July 17 to 31,1966. The Charging Party argues that although these twomen do not have the same authority as a regular foreman,they do have the responsibility of directing the particularjob they are on, that theyalso assigntheir crews to work,carry their time, keep job logs, and give trainees tests inconjunction with the craft superintendent, and, consider-ing the size of the crews at Carbide, which range from 8to 15 men, it is submitted that by responsibly directing themen in their crews on each job, Forth and McCallister aresupervisors under the Act, even if they do not exercisethe full range of authority of regular foremen.6 I agree,and find that Forth and O. C. McCallister were super-visors withinthe meaningof the Act. In accordance withthe above I will delete these three people from the unit.The Company objected to a number of authorizationcards that were introduced through persons who wit-nessed the signing of the card,claiming that each signermust identify his own card.7 The law is clear thatauthorization cards may be identified by a person whosaw the individual sign his card. I.Taitel and Son,119NLRB 910, enfd. 261 F.2d 1 (C.A. 7, 1958).In the in-stant case union representatives and organizers testified6 Joseph Fallon,assistant director of the engineering department, ad-mitted the above duties in his own testimony.7On appeal the Board may or may not have to adopt or pass upon myfindings as to the cards,and with my final conclusions herein I could alsoassume card validity,but, for various other reasons,I deem it necessaryto set forth the entire proceeding for complete evaluation and disclosureof the record UNION CARBIDE CORP.445that cards were obtained in the course of the Union's or-ganizational campaign, and that some of these cards werethen passed out at union meetings and other places for theexecution by interested employees." Some cards werealso given to key employees on the Union's organizingcommittee for distribution. After such cards were signedthey were returned either by the employees who executedthe cards or by the key employees, as aforestated, who in-itially secured them.With such cards in evidence, theRespondent also had ample opportunity to check theauthenticity of the signatures on the cards by compaingthem with the payroll records or with the employee's W-4Federal tax forms.The Company also objected to authorization cards in-troduced through witnesses and signers who could notspecifically recall or remember the exact date on whichthey signed their card, but in such instances the witnessesgenerally concluded in their testimony that their card, orthe ones they received, were signed during the union or-ganizational campaign in 1966, and in many instances onor about the date shown on the card. Also, in some in-stances, the signer did not put the date of their cards, andthe Company objected to these cards so received. How-ever, the Board law is clear that undated, or cards datedby someone other than the signatory, are valid if thetestimony in the record shows that the card or cards inquestion were signed prior to the crucial date. Here thereis sufficient testimony by the signers, or the one whoreceived the card, to show that such undated cards weresigned prior to June 8. SeeIndiana Rayon Corporation,151 NTLRB 130, andSouthland Paint Co., Inc.,156NLRB 22.In addition to the above, the Company further objectedto cards where the local union number was left blank, andin four or five instances where a different local wasdesignated other than 625. As pointed out in this recordthe Union used two types of cards. One stated:Iauthorize the United Association Plumbing andSteamfitting Industry, AFL-CIO, to bargain for mefor a labor contract providing for wage increases,better vacation pay, paid holidays, job security andother improved conditions of employment.This is followed by blank spaces for the employee'sname, address, employer, classification and wage rate.The other card had blank spaces at the top for the nameof the employee, classification, and location, and thenstated:Hereby authorize Local Union No.of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, affiliated with the American]Federation of Labor, to represent men [sic] and onmy behalf to negotiate and conclude all agreementsas to hours of labor, wages and other employmentconditions in accordance with the provisions of theNational Labor Relations Act, July 5, 1935, asamended by the Labor-Management Act of 1947.The card then goes on to provide that it shall remain in ef-fect 1 year and supersedes all prior authorizations.On some of the latter type cards the local union numberwas left blank. Other cards of this type had "625" filledin, and, as aforestated, a few cards designated other localsof the Union. This records shows that 625 is the local af-filiate of the United Association in Charleston, WeVir-ginia, andthe record also shows that Dryden was sent toCharleston by the United Association to organize, withLocal Union 625, the employees in this unit. Local 625ismerely the branch of the United Association in whosejurisdiction this plant is located and who would handlerepresentation of the employeesas anaffiliate of theUnited Association. Moreover, this record reveals thatall the employees knew that the United Association wasorganizingthe unit. From my observation of the wit-nesses all the employees involved herein were fully awarethat they were individually designating the United As-sociationto bargain for them, and in those few instanceswhere other locals were designated the signators so in-volved fully understood the interrelations within theUnited Association.9The authorization cards of George Elmore and ClydePettit were introduced throught N. R. Lilly. While Lillydid not see either one of these employeessigntheir cards,he recognized the signature of Elmore on the basis that hehad seen enough of Elmore's handwriting to know that itwas Elmore's signature on General Counsel's Exhibits3-25. Lilly stated that he gave a card to Pettit who tookithome and then brought it back to Lilly the next day al-ready signed. Again the Company did not avail itself ofthe opportunity of presenting any evidence to contradictLilly with regard to his testimony on these cards. TheCompany could have, if it had so desired, produced theW-44 forms or other documents for a comparison of thehandwriting. The Board has repeatedly held that cardsidentified in this manner are valid.The Company also objected to three cards on whichthe signer printed his name rather thansigningin script.The employees involved were Parsons, Hoover, andMoubray. Dryden stated that Parsons printed his nameon his card dated February 18, 1966, in Dryden'spresence.Marvin McCallister, one of theunion or-ganizers who assisted Dryden in obtaining authorizationcards, testified that Hoover also printed his name on hiscard on February 14, 1966, in McCallister's presence,but did not writehis signaturein script.Moubray testifiedthat he printedhis name onhis card on March 2, 1966,after reading the card. In doing this, he stated he wantedto authorize the Union to represent him. As pointed outit is not necessary that employeessigntheir authorizationcards.The only important point is that they indicatethroughsome means, suchas filling the card out or print-ing theirname onthe card, that they want the Union torepresent them.Where names are printed rather thanwritten in script prior to the crucial date, the Board hasheld such cards to be valid.Indiana Rayon Corporation,151NLRB 130, andShapiro Packing Company, Inc.,1555 NLRB 777.Two employees, Charles Fletcher and C. S. Massey,testified that theysignedauthorization cards for the Inter-national Association of Machinists as well as the Union.Fletcher testified that he signed his card for the Union onMarch 9, 1966, although he did not date it. He also stated8The Company questioned a few of the union organizers who testifiedconcerning what they had told the employees from whom they wererequestingcards, particularlycounsel questionedMarvin McCalhster andN. R. Lilly on this point Both these witnesses and other individual em-ployees who testified were quite explicit in stating that they told the em-ployees, and were told that the cards were to authorize the Union torepresent them and to bargain for them with the Company9SeeKnickerbocker Plastic Co., Inc.,104 NLRB514, Glass FiberMoulding Company and Aurcolo Manufacturing Company,104 NLRB383, andFranks Bros. Company,44 NLRB 898 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he signed a card for the IAM prior to the election butdid not state the day he signed the card or whether it wassubsequent to signing his authorization card for theUnion, The IAM card was not introduced in evidence.There is no evidence that Fletcher ever withdrew hisauthorization from the Union, but, on the contrary, theevidence is clear that he did not; he testified that he neverasked that his authorization card be returned. Masseytestified that he signed his card on June 3, 1966, andnever asked the Union to return it. Massey's card alsostated it was to be valid for 1 year and superseded allprior authorizations. On cross-examination, he admittedthat he signed an authorization card for the IAM (not in-troduced) but was never asked and never volunteeredwhen or under what circumstances he signed the card forthat union. Under these circumstances it appears to methat the union cards of Fletcher and Massy are valid, and,therefore, will be counted.Employees Emmett Moore and B. M. Farley testifiedthat they signed their cards in 1965. Moore testified thathe signed his card for the Union in the fall or last quarterof 1965, but that he left it undated.10 From his testimonyMoore knew what the card was for, and admitted that henever asked the Union to return the card to him. Farleytestified that he received his union card through the mailin 1965, and that he signed it and returned it without anydate on it (the card itself is dated February 2, 1966, andalso has an NLRB time stamp of March 10, 1966). Far-ley stated that he did not receive any card in 1966, butthat he voted in the election on July 14, 1966.11 The onlyreal clue as to when Farley signed his card was his admis-sion that people had talked to him about signing a card,that this was during the "recent campaign" by the Union,and that it was during this campaign that he signed hisunion authorization card. Both cards clearly state thatthey were to be "in full force and effect for one year fromdate" and it has been held that an employee's designationof a 1-year time limitation on an authorization card shouldbe honored. Moore admitted signing his card in the lastquarter of 1965, well within the 1-year time limitation,and Farley admitted signing his "during the recent cam-paign," also well within 1 year prior to June 8, 1966.From the above it appears to me that the two card appli-cations here involved were made contemporaneouslywithin the beginning of the Union's most recent cam-paign, and, even assuming otherwise, they are not tooremote in time to sufficiently demonstrate their continuedadherence to the Union.Blade-Tribune Publishing Com-pany,161 NLRB 1512. In accordance with the above thecards of Moore and Farley will also be counted.Two card signers, Bishop and Morris, testified thatthey were told by Dryden that their union books would be"pulled" if they refused to sign union authorization cards.Bishop could not remember when he signed his card, butadmitted that it was in the spring of 1966. The date on hiscard is February 16, 1966, but Bishop stated that he didnot put the date on the card. Bishop then testified thatDryden allegedly told him in May 1966, during a visit toBishop's home, that his union book would be "pulled" un-less he signed an authorization card. Morris testified thathe signed his card on May 2, 1966, and that Dryden hadinformed him "maybe that we might lose our card if wedidn't sign one for being a member of 625." Even assum-ing here,arguendo,that Dryden told Bishop that his bookwould be pulled, it is quite clear that Bishop's card wassigned at least 2 months prior thereto and there is noevidence that he ever asked for his card back. Further-more, employee Stanley Cornell testified that he waspresent during Dryden's visit in May 1966 to Bishop'shome, and that Dryden did not threaten to pull Bishop'sbook. Dryden,told Bishop that since he was already aunion member, he, Dryden, would like Bishop's supportin the organizing campaign. Cornell also stated that he isa member of Local 625 and knows of no one beingthreatened that his book would be pulled for not signingan authorization card. If Dryden made any remark toMorris about the possibility of losing his card it was ad-mittedlymade at some meeting in 1965. Morris andBishop have worked at the Company for many years,through several elections, have been union members dur-ing the entire time, and their books have not been pulled.They knew they did not have to belong to the Union towork at the Company and Bishop also testified thatDryden never told him that he could not work at theCompany if the Union lost the election. Bishop knew ofno United Association member whose book was pulledand only heard a story about a book being pulled from aa member of another union. The overall evidence showsthat both these employees signed cards voluntarily, andthat, therefore, these two cards are also valid.The Company also called three employees whoclaimed they were coerced or threatened intosigningauthorization cards. However, even assuming the truthof what they claim, their testimony is somewhat irrele-vant since no cards were introduced for these employees.RussellMcMellon testified that he was a member ofLocalUnion 625 until October 1965, when he wasbrought up on certain charges for conduct detrimental tothe Union. McMellon was suspended and fined but henever bothered to appeal his suspension and fine to theUnion Association International headquarters. McMel-Ion did not sign a card during the- 1966 organizationalcampaign and he admitted knowledge that the Unioncould not get him fired for such a refusal. William Javinsstated that after the 1965 election Dryden informed himthat he would pull the union books out of the Companysince they had lost the 1965 election. Javins testified thatifDryden attempted this he and a few other employeeshad discussed hiring a lawyer to oppose such action.Javins also stated that in 1966 he signed his union cardunder pressure. Javins has been working for the Com-pany for several years and has been a member of theUnion since 1943. No charges have been brought againsthim in the Union as a result of the Union losing any elec-tion, and he knows he does not need a union book to workat the Company. Javins is not in good standing either, hisdues being in arrears for 8 months. Andrew Andersonstated that N. E. Debord threatened to blackball him or"get him at home" if he did notsignan authorization card.Anderson did not take the alleged threat seriously, ifmade, because he did not sign a card and has not beenhurt.Debord denied making any threats to anyone toforce them to sign an authorization card. Moreover, thereis no evidence that the threats to these employees, evenifmade, were common knowledge or, as also pointed out,that any card signer in the 1966 campaign knew of them.10The fill-in date on Moore's card shows March 4, 1966, and it also hadan NLRB time stamp on it of March 10,1966, as did many of the otherunion cards involved in this proceeding11The cards signed byMoore andFarley, ontheir face,provide thatthey shall remain in force andeffect for 1 year. UNION CARBIDE CORP.The Company argued that these alleged threats show thatthe authorization cards which were received in evidencemust have been obtained under duress and tainted withdoubt. This argument has been repeatedly rejected by theBoard.Snow & Sons,134 NLRB 709;West Coast Lug-gage Co.,105 NLRB 414. I find that the Company hasnot shown that any employee who signed a card wascoerced or threatened into signing.The Company also raised several other miscellaneousobjections to some of the authorization cards introduced.A few cards showed that different colored ink was usedin filling out various portions of the card, one or two haderasures, and some had initials on them. These groundsare insufficient to reject an otherwise valid card in theabsence of evidence that the card was signed subsequentto the crucial date, and no contradicting evidence was in-troduced by the Company to invalidate such cards. Insome instances the card signers also explained in theirtestimony the reasons for the different ink and otherminor variations from the normal. The Company furthertried to maintain that Dryden's letters of May and August1965 (Respondent's Exhibits 1A through 1C), indicatedan intent other than representation when he was askingthat cards be signed and returned to him. However, aspointed out by the Charging Party, there is no evidencethat any cards Dryden received as a result of those letterswere introduced in this hearing before me. In fact,Dryden testified he only received approximately 12 to 14cards as a result of those 1965letters and none were usedin the 1966 campaign. As also pointed out the Companyobjected to the card of H. R. Bennett. Bennett'stestimony and affidavit both show that while he was in thehospital, he received a telephone call from James Bonhamwho asked him if he couldsignan authorization card forBennett. Bennett was familiar with the card, knew whatit said and told Bonham to sign his name to a card. Hestated in his affidavit "I definitely authorized the signingof my name to a card about the date shown on the card."Bonham corroborated Bennett's testimony, and undersuch circumstances Bennett's card is valid. As pointedout the Company raised a question about a card signed byKenneth Moubray who, when he signed the card inMarch 1966, was a laborer. However, the evidenceshows that Moubray was in the pipe gang before Marchand was returned to the pipegangin May 1966, and is stillthere.He was a laborer in March only because ofshortage of work in the pipe gang and, throughout the his-tory of his employment with the Company, from 1960, hehas moved up and down from the pipegangto the labor-ing gang. Moubray'sname isalso included on the Em-ployer's payroll eligibility list of June 8, 1966. Moubraydefinitely has a community of interest with the employeesin this unit and his card is valid.Scobell Chemical Com-pany,121 NLRB 1130 (authorizations cards signed bylaid-off employees who have a reasonable expectancy offuture employment with the employer in the foreseeablefuture are valid and must be counted in determining theunion'smajority status at the time of its request forrecognition.12I find that on or by June 8, 1966, the Union had 125valid authorizations, and that this constituted a majorityin the unit of 225 employees.12Two cardswere signedafterJune 8, 1966.Clair Smithsigned hisJunell 3, 1966, and JohnMorris signedhis on June 29, 1966. These cardscannot becounted toward a majorityon June 8.447C.The Alleged 8(a) (1) Violations and ConclusionsCharles Thompson testified that on July 7 SupervisorCliffordAllen asked him several questions about hismedical or health problem. Thompson stated that Allentold him about a clinic in Cleveland and that a man witha similar problem had recovered with a cost of $10 or$12, that Thompson had enough seniority so he did nothave anything to worry about and to take all the time heneeded, and that Allen also told him that they had a unionvote coming up "and he thought he was in trouble thistimeand he would like to have my [Thompson's] help."Thompson further testified that Allen then told him thathe had given jobs to two men when they needed money tosupport theirfamilies,but that they were now the "big-gest organizers" that he had, and that Allen also statedthat the Company and employees had a good enough rela-tion so that a union was not needed. Allen testified thathis discussion with Thompson was in relation to hishealth because it had been reported to him by the foremanthat Thompson had missed too much work. Allen deniedhaving any conversation with Thompson about unionmatters. Allen stated, "He was in no shape to talk aboutanything. He was actually in a depressed condition whenI saw him." The complaint in this respect alleges thatAllen violated the Act in: "Threatening an employee thatthe employee could suffer the loss of employment and/orother benefits should the Union be selected as the em-ployee's collective bargaining representativeand in sol-iciting the employee to cast his ballot against the Unionin the then forthcoming Board-conducted representationelection."Even accepting Thompson's version of the conversa-tion I am unable to find the alleged violation. There is noevidence showing any threatened loss of employment toThompson. Further, there was no threatenedloss of anybenefits that Thompson enjoyed. As pointed out Allenmade no claim that existing benefits or any promised fu-ture benefits would cover Thompson's medicalexpenses.Thompson admitted that Allen did not imply or state thatThompson's health insurance benefits would cover themajority of the expenses, and Thompson did not com-plain about his bill to Allen and dealt directly with BlueCross concerning the debt. The only possible violation isthe statement by Allen that a union vote was coming upand he needed his help. However, under the circum-stances of the conversation there were no intimations ofthreats, promises, or warnings of any kind nor was thereany interrogation or solicitation as to Thompson's loyal-ties or feelings toward the Union, and Allen merely askedfor Thompson's support in the election.13 Allen's remarkthat he thought the Company and employees had a goodenough relation so that a union was not needed is not aviolation of the Act, and was merely a personalopinioncompletely permissible.The complaint alleges that Respondent SupervisorFrank C. Eggelton interrogated an employee about hisunionsympathies and threatened the employee with aloss of his job, and approved the conduct of Jack Steele,an inspector of the Company, in interrogating the em-ployee concerning his union sympathies and in threaten-13 Parties in a controversey of this type have alsways been permitted toask employees for their support so long as their appeals are not coupledwith violative forms of coercion. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDing the employee with loss of benefits if the Union wonthe election.Charles Fletcher testified that a week prior to the July14 election,Jack Steele informed Fletcher that Super-visor Allen had sent him to talk to Fletcher and to find outhow Fletcher felt about the Union. Fletcher stated thatSteele then informed him that the Union was not needed,and that this conversation changed Fletcher's mind to theextent that he told Steele he would not vote for theUnion. Steele admitted that he had a conversation withFletcher, and also stated that Fletcher was a "materialboy" for Eggelton,but that he would get the various or-ders "mixed up" and the Company did not know what todo with him.Fletcher did not give any specifics as to anyalleged threats or coercion by Steele.The only attributa-ble quote by Fletcher was that Steele said that a unionwas not needed at Carbide, and this statement certainlycannot constitute a violation of the Act.This record ac-tually shows that Steel was talking to Fletcher concerningtheirworking together back in 1956 or 1957 whenFletcher was working for Steele following an accident ata time when Fletcher was not able to do his regualr work.At thetime Fletcher was talking to Steele, prior to the1966 election,there was no foreman-employee relation-ship directly between them.I also agree with the Re-spondent that Steele made no promises of any benefits orfavors at this time,nor did Fletcher claim Steele madeany promises of benefits.The testimony by Steele that hewould take care of Fletcher clearly related to events andthe accident that transpired many years ago. Moreover,Fletcher was admittedly on the Union's organizing com-mittee and this fact appeared to be well known to abouteveryone.It would also appear to me that the main thrustof this allegation must hinge on Supervisor Eggelton'sparticipation in approving the statements of Steele toFletcher, yetFletcher'sown testimonydoes not evenmention Eggelton or the presence of Eggelton and ifSteele, as an inspector,is to be deemed a supervisor it willhave to be on very general inferences only as this recordis without sufficient evidence to so establish.It is alleged that Supervisor Robert Mitchell in Aprilviolatedthe Actby interrogating an employee in regardto his membership in, activities on behalf of, and sym-pathy for, the Union,and in giving the impression to theemployee thathe had engaged in surveillance of the em-ployee's activities of the Union. Fletcher testified that aweek or two before the July 14 election SupervisorMitchell stated,"We didn'tneed no union and I don'tknow, he just went on talking and he changed my mindalso, and I said,well,maybe we don't need a union but Isaid we are going to have one if we are going to workhere, and I said maintenance has got a union .. .Fletcher also testified thatMitchell then mentionedsomething about him having a union card and toldFletcher that he did not"need it here."Mitchell testifiedthat he merely talked to Fletcher about his work, and thathe had no conversation with him about the Union. Asaforestated,Fletcher testified that he had a conversationwithMitchell a week or two before the election whichwas on July 14 and, therefore,it isdifficult to believe thattheir talk occurred in April 1966,as alleged in the com-plaint.Fletcher's testimony is further confused and in-consistentonwhether or not Mitchell mentionedanything about the IAM,and the only specific statementhe could attribute was Mitchell's remark that they did notneed a union or did not need it at Carbide. There is notestimony that Mitchell threatened,warned,coerced, ormade any promises of benefits.Fletcher did testify thatMitchell made some remarks about a union book or card,but Fletcher did not claim that Mitchell in any questionedhim about it, nor did he inquire as to how Fletcher wasgoing to vote. It is pointed out also, that Fletcher wascontinually confused as to whether or not he would sup-port the Union,and further whether he even wanted theUnionat all torepresent him inasmuch as Fletchertestified that he had also signed an authorization card forthe IAMsometime prior to the electionof July 14. Iagree that, in light of the confusing state of Fletcher'schangeable mind, it seems doubtful any conversation con-cerning the Union,even in the limited way as expressedby Fletcher,did in fact occur.Upon the aboveand uponmy observation and demeanor of the witnesses, I musttherefore,credit the testimony and denials of Mitchell.It is further alleged that on or aboutJuly 5,SupervisorFrank Eggelton violated theAct bythe following con-duct: "Interrogating an employee about his sympathy forthe Union, in threatening the said employee that otherunion members could take his job,and in approving theconduct of Jack Steele, an inspector of Respondent, in in-terrogating the aforesaid employee about his Union sym-pathies, and in threatening the said employee with loss ofbenefits if the employees select the Union to representthem,in the said Eggelton's presence,in an attempt todissuade the employee from his union adherence." Em-ployeeGuthrieMack testified that on or about July 5,Eggelton asked him how he felt aboutthe Union,ifMackthought they needed a union,mentioned that Mack'sunion book was not any good, and also informed Mack ofthe disadvantages he would have working "outside" com-pared to what he would have working for the Company.Mack further testified that Eggelton also told him of thecompany advantages he had in the event of a long layoff,and if the plant was organized Mack would not enjoy thesamebenefits.Mack stated that a week before the elec-tion he also had a conversation with Jack Steele.Accord-ing to Mack,Steele then asked him why he felt the em-ployees needed a union,toldMack how "well he had it"compared to the outside(vacations and other companybenefits).Mack then testified about a conversation he hadwith SupervisorMitchell inApril.Mack stated thatMitchell asked him why he felt the Company needed aunion, inquired whether or not the Union was going to besuccessful,and also asked "how many books had beenbought."Eggelton admitted a conversationwithMack prior tothe July 14 election, but statedthat they onlydiscussedseniority and denied that he asked anything about unionbooks or whether or not Mack belonged to the Union.Steele stated that he talked to Mack after Eggelton hadtalked to him,but thatthey onlydiscussed companybenefits.The interrogation by Supervisors Eggelton andMitchell as to whether or not an employee thought aunion was needed,how employees felt about the Union,how many union books or cards were out, and inquiriesas to whether or not the Union would be successful goesbeyond the permissible sanctions of theAct, and I findsuch conduct constitutes unlawful interrogations.It is alleged thatClifford Allenon or aboutJuly 7 inter-rogated an employee by making disparaging remarksabout two union adherents,and in promising an increasein benefits if an employee would vote against the Union.It is also alleged that on July 12, Allen interrogated anemployee in regard to his union sympathy by giving the UNION CARBIDE CORP.449impressionof havingengaged in surveillance of union ac-tivites, and in admonishing the employee to casthis ballotagainst theUnion. Kenneth Loarstatedthat Allen talkedto him in Julyand inquired about his unioncard, askedwhat he had ever done to Loar, told Loar aboutcompanybenefits andabout 2 employees(Farmer andCornell)who he had givenjobsto and whowere now trying to or-ganize,and informedLoar that if the Unioncame in he(Allen) would lose his joband he needed help.14 ShirleyCavender testified that in July, Allen talkedto him alongwith severalother employees,and told themthat the menhad turned against him, that he had given jobs to em-ployees who were now tryingto organize,and that hehopedCavender would votefor him.Allen admittedin his testimonythat hedid have a con-versationwith Loarin July andstated thatat this time healso talkedindividually not only to Loar but to three otheremployees as well- Neal, D. L. Snodgrass, and ShirleyCavender.In these conversationsAllen statedthat thebasic conversationhe had concerned theincident involv-ing Loar and Cavender with SupervisorMarcum whenMarcumcriticizedthem for not working outside during arainstorm.Allen deniedaskingLoarhow he was going tovotein the election,and denied that he in any waypromisedLoar anything if he votedagainstthe Union.From my observationand demeanor of the witnessesI believe Loar and Cavender.In accordancetherewith,Ifindthat Allenengaged in unlawful interrogations ofLoar, and also gave the impressionto Loar, Cavender,and Snodgrassof havingengaged in surveillance of unionactivities.The complaintalleges that Respondent SupervisorMarvinStuart on or about July11 interrogated an em-ployee abouthis sympathies and membership in theUnion in soliciting the employees to cast his ballot againstthe Union in therepresentation election.Loan testified that in July Supervisor Stuart told him,"I don't thinkwe need a unionat Carbide ... ,"and thenwent on to talk about benefits. Loar also stated thatStuart told him that hedid not blameLoar for "buying"a unioncard, but that when he voted Loarcould still voteno. Even assumingeverything Loar testifiedis true, I amunable to detectanythingwhich could be deemed viola-tive of the Act, and certainly,the mere discussion of cur-rentemployee, benefits without thepromiseof any addi-tionalbenefits is not violative. Words arenot spoken in avacuum, but gust be analyzedin the contextof the cir-cumstances surrounding their issuance.SeeN.L.R.B. v.Zelrich Co.,3''44 F.2d 1011, 1013 (C.A.5);N.L.R.B. v.Plant City Steel Corp.,331 F.2d 511, 513 (C.A. 5).There is an additionalallegation in the complaint thaton July 11, SupervisorClifford Allenadmonished an em-ployee to forsakehis union adherence.Alfred Blanken-shiptestified that in July he and Allenwere alone, andthat Allen justpatted himon theback and said, "Youbetter change you mind aboutvoting," and Blankenshipreplied "whatmind," and that Allen then just walkedaway.Blankenship also testifiedthat on July 12 he wasguilty ofsmoking on companyproperty and he was verymuch aware thatthis was an infractionof the rules. Therewasno allegationor showing that thewrittenreprimandBlankenshipreceivedas a result of his smoking was notin furtheranceof known companypolicyor Blankenship'streatment was different thanthatof other employeesguilty ofthe same infraction.Insofaras Allen's statementtoBlankenship is concerned,there is an insufficientshowingthat Allen wasreferring to Blankenship's unionadherence in view of no testimonythat Allen knew ofBlankenship's union affiliation or that Blankenship com-municated that union affiliation to him.As pointed out theconversation was only about voting in the election andcontains no reference as to which way Blankenship wasto vote, andthereis also no showingthat thisshort con-versation transpiredwithany surrounding threats or coer-cion or promise of benefitsor that any fear of reprisal wasleft with Blankenship.It is also alleged that Respondent Supervisor HarryStattsinterrogated an employee regardinghis sympathyfor the Unionon or about June 1. JamesWaldrontestifiedthat in JuneStatts askedhim what he thoughtaboutthe election, and that Stattsalso inquired if Wal-dron thought the Unionwould do any goodat Carbide. Iagree with the Respondentthatthis conversation did nottakeplace in connection or in relationship with anythreats or promises or under an air of intimidation in anyway. Waldron further testified that during safetymeetings4 or 6weeks preceding the representation,Statts com-paredthe benefits thatemployeespresently had with thebenefits Respondent's unionized employeeshad. Therewas clearlynothing improper in this conduct as there isno showingof any threatsor any promisesthat if theUnion was defeatedin the representation election, addi-tional benefits would be forthcoming,nor isthere anyparagraph in the complaint making or settingforth suchan allegation.N. C. Debordtestifiedthat on July 13 Supervisor E.C. Shipley told him that he did notfeel the employeesneeded a union, that "more"depended on qualificationsinstead ofseniority,and onthisoccasionalso told De-bord that when he votedat the representation election to"be selfish." Shipley stated that in Julyhe and Deborddid have aconversation aboutthe Union, but that hemerely told Debord thatin his opinionhe did not thinkthe employees needed a union.There isno showing thatthis conversationbetween Debordand Shipley took placeunder anycircumstancessurrounded with threatsor coer-cion,and Shipley'sinitialstatementtoDebord wasnothing more than his own personal opinion and there-fore, cannot be deemedviolative of the Act.Debord evenadmittedthat Shipley in no way askedhim how he wasgoingto vote.Debord also testified thatprior to the election he hada conversationwith Supervisor Robert Mitchell. DebordstatedthatMitchellinquiredif he thought the Unionwould win in the election, and furthertold Debord that ifthe Union won itlooked to himlike the Company "aregoingto contract all the workand make inspectors out ofa few of us." Debord testified thatMitchell then informedhim that he(Debord)did not have a thingto worry about.Mitchell denied having any union conversationwith De-bord, and the recordshows that Mitchellwas temporarilytransferredto anotherlocation betweenApril 18 andJune 27.Debord places this conversationabout 2-1/2monthsbefore theelection.On cross-examination De-bordagain dated this conversation as 2-1/2 months beforethe election,and later on Respondent's cross-examina-14Loar also testified that Allen talked to D L. Snodgrassin a separateconversation and related that when Snodgrass rejoined Loar and theothers he stated that he was going to vote against the Union because Allensaid he would take care of lurn. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, dated the conversation as a period of time between1-1/2 or 2-1/2 months before the election, and furtheragreed that he thought it was in May. Taking any of thedates testified to by Debord, it still places the conversa-tion in a period of time when Mitchell was not physicallyworking at Respondent's plant in West Virginia, prior toApril 18 or after June 27. However, even accepting De-bord's testimony to the effect that Mitchell mentionedcontracting the work out does not, under the prevailingcircumstanceshere,violate theAct.There is notestimony that this remark was anything but Mitchell'sown personal opinion beyond his control and authorityand certainly it was not surrounded with any threats ofwarnings and this is especially true in the admission ofDebord that Mitchell also informed him that he hadnothing to worry about. Based on the above, and my ob-servations of the witnesses and their demeanor, any otherconclusion would be mere speculation and without anyadequate foundation.The complaint further alleges the following: "The con-duct of Respondent, on or about May 16 in transferringan employee and a known union adherent from his regularjob to a less desirable job and location because of his ex-ercise of rights guaranteed by Section 7 of the Act."N. R. Lilly has been a welder for the Respondent since1948. He regular assignment was welding in the Instituteplant or shop, but about 2 years ago Lilly was assigned tothe job of field welding in connection with Respondent'sSouth Charleston plant. Lilly testified that during themiddle of May his field foreman, Boggs, informed himthat although there was nothing wrong with his work hehad to return Lilly to the Institute plant because Super-visor Allen had told Boggs that Lilly was "agitating" forthe Union. Lilly then went back to his regular welding ofpipe fabrication and cutting at the Institute plant. Lillystated that this change was hard on him because he hadbeen out in the fresh air and that the Institute shop wasdirty and hot, and also upon his return he was not as-signed to his old welding table by a window but given atable in the middle of the shop. Lilly also related thatwhen welders go out on field jobs they "sometimes" staya long time and "sometimes" they stay just for one joband then return to their regular work. A day or so afterLilly returned from the field he also had a conversationwith Supervisor Allen about his reassignment. Lillytestified that he then asked Allen the reason for thechange and that Allen told him he had heard rumors thatLilly had been "agitating up there pretty bad." Lillyfurther testified that Allen explained to him that since histransfer he had found out differently, that he was havingsome trouble with Charlie Martin, and that Allen was"beginning to think" that it was not all Lilly's fault. Lillytestified that Allen then informed him that he would seeto it that Lilly was returned to the field. Lilly alsorevealed in his testimony that 3 or 4 weeks later he wasasked by the Respondent's assistant director of engineer-ing, Joseph Fallon, if he wanted to go back to the field asa welder, and that he told Fallon he did not wish to do sosince he had again become used to working in the shop.15Respondent's pipefitter foreman, CharlesMarcum,15There is no allegation or contention that Lilly suffered any loss of paydue to his reassignment back to the shop.16 It appears that the pipefitters in that area reported to two separate su-pervisors, Eggelton and Marcum.19 Fallon asked Lilly if he had any more questions or problems and thensaid he was going to try to straighten out some of the past mistakes thetestified that Lilly was working in his area and was as-signed to work for pipefitters working under variousforemen. According to Marcum the pipefitters under hissupervision were having trouble getting Lilly to do theirwork. Lilly told his fitters (Marcum's) that he would notperform any of their work unless Foreman Eggeltondirected him to do the work. Marcum then reported thistrouble with Lilly to Allen.Allen testified that Marcum informed him that he washaving trouble with Lilly and that he would not performhis work unless a certain foreman would direct him to doso.16Allen asked another supervisor, G. A. Roth, tocheck into the trouble that Marcum was having withLilly.Allen stated that he then decided that under the cir-cumstances Lilly and Marcum were not getting along, andthat Lilly should be brought back to the Institute shop.Allen further related his conversation with Lilly upon hisreturn.According to Allen, Lilly told him that he wasbeing transferred because of his agitating for the Union.Allen testified that he then informed Lilly that this waswrong, and that he was transferred because Lilly was notcompatible with Foreman Marcum. Allen also told Lillythat he considered him to be one of his best welders andthat anytime he had another field job with any otherforeman except Marcum they would be happy to getLilly.C. A. Jarvis, Respondent's shop superintendent ofthe pipe fabrication shop, has direct control of all Re-spondent's welders, including Lilly. Jarvis testified thathe was aware that Lilly was beingreassignedto the-shop.Foreman Boggs informed Jarvis that Lilly was beingreturned to the shop because he was not performing hiswork satisfactorily. Jarvis stated he had a conversationwith Lilly several days after he returned to the shop. Theconversation was about Lilly's assignment to a particulartable in the welding shop and not about the transfer ingeneral. Lilly told Jarvis that he wanted his regular tablethat he had worked on previously. Jarvis indicated therewas no particular reason that he could not have his oldtable and that if it made any difference to him, he couldreturn to his former spot. Lilly indicated that he did desirehis former table and it was given to him a day or so afterhis request.Joseph Fallon testified that in the course of a groupmeeting in June, Lilly brought up the subject of histransfer to the welding shop from the field. Lilly'squestion was why management did not review the situa-tions such as his when an employee was transferredbecause a foreman complained about the employee'swork. Fallon and Lilly also had a later private conversa-tion about various complaints Lilly had including allegedfavoritism, but they do not involve any specific allegedviolation.17Lilly was identified by Drydenas oneof the membersof the employees' organizing committee. Lilly alsotestified himself that while no supervisor ever questionedhim as to whether he belonged to the Union, he felt thatall knew it or that they should have known it because hedid not try to hide the fact that he was on the organizingcommittee from anyone. Lilly stated, "I think everyoneknew it." Supervisor Jarvis stated that Lilly did a lot ofCompany had made. Fallon also told Lilly that there were several jobsopening up for some of the men in the near future at different sites outsideof Charleston. In October, Lilly was asked by Fallon and Jarvis to take atest to become a foreman. Fallon told Lilly that he should have no troublepassing it.This would appear to contradict Jarvis' testimony that Lilly'swork out in the field just a few months earlier was unsatisfactory UNION CARBIDE CORP.451talking.There can be no serious question but that theCompany knew of Lilly's activity for the Union, and theCompany actually concedes the same.Briefly, this is a situation where we have an employeewho is doing good work, but who becomes actively in-volved in attemptsto assistthe Union in its organiza-tionalcampaign, and then suddenly finds himself in thedisfavor of management. Lilly may have well contributedto his potential or ultimate transfer by his opposition tothe apparent overlapping of supervisor authority and ju-risdiction of the various fieldforemen,as aforestated, butI am convinced that his open and continued activity forthe Union was the real motivating factor which actuallytriggeredhis reassignment,and I so find. We havetestimony in this record that Supervisor Boggs specifi-cally informed Lilly that his transfer was because of hisagitation for the Union. When Lilly confronted Allen withthis reason for reassignment, Allen then suggested that hehad another man who wascausingtrouble, andalso in-formed Lilly that he would be returned to the field. It isfurther noted that the best witness to refute the abovestatement attributed toAllen that Lilly was beingreturned to the shop because of his agitation for theUnion would be Supervisor Boggs, who carried out Al-len's instructions.Boggsdid not testify, and SupervisorEggelton, also involved with Marcum andBoggs as fieldforeman, gave no testimony whatsoever as to any difficul-tieshe might have had in overlapping authority withLilly's field duties and assignments. The Respondent'sconduct in this situation interfered with Lilly's rightsunder the Act.The last remaining independent 8(a)(1) allegation in thecomplaintagainis in reference to the conduct of Allen,and alleges that Allen violated the Act by the following:"On or about July 13, 1966, in issuing a written discipli-nary reprimand to an employee who was a known unionadherent while failing to take similar actionagainst an em-ployee whoseunionsympathy was unknown to Respond-ent although the lattcr employee had engaged in thesame conduct for which the known union adherentreceived the written reprimand."Marvin McCallister testified that on or about July 13his foreman, Don Estep, told him to report at 6 the nextmorning instead of the usual 7:30. McCallister told Estephe could not be there at 6 and the following morningshowed up at 7:30. Estep said nothing to McCallisterwhen he arrived but Paul Price, supervisor over thepipefitters, came over and asked why he did not showup.McCallister told him he had informed Estep he wouldbe there at 7:30 and then, according to Price, he"smilingly" said his wife did not set the alarm clock. Pricethen took McCallister over to an office and called onAllen to ask what they should do with him. McCallisterwas then permitted to go to work, but that afternoon Al-len, himself, located McCallister on the job and handedhim a written reprimand for failing to show up at 6 a.m.'8Foreman Estep also told the rest of his crew, includingBud Snodgrass, to show up at 6 am. Snodgrass ap-parently told Estep the night before that he had othercommitments and he arrived at 7:30. According to Price,Estep made it clear to Snodgrass that he was to report at6 a.m. However, when Snodgrass reported at 7:30 he wasallowed to-go to work and Price did not get around to talk-ing to Snodgrass until late in the day.19 Snodgrass did notreceive a written reprimand while McCallister did, asaforestated.Allen testified that he received a call from Price on themorning in question to the effect that McCallister hadrefused to report for work at 6 a.m. Allen stated he thencalled Estep and received the same report from him sothat afternoon he gave McCallister a written reprimand.Allen stated that on the same day he also learned fromPrice that Bud Snodgrass, in the same crew, had not re-ported at 6 a.m. Allen testified that Price informed himthat the circumstance surrounding Snodgrass were not as"circumvent" as the other involving McCallister-asSnodgrass was not directly instructed to report to workand had not refused to report to work in the same manner,but that Price felt there was reason for some type ofdiscimplinaryaction.Allen then checked out theSnodgrass situation with Estep, and stated that Estep in-formed him that Snodgrass had told Estep that he had aprevious commitment and would like to be excused.Allen testified that a week later he verbally reprimandedSnodgrass and told him that there was some "shadow ofdoubt" as to whether he was insubordinate or not becauseof the "casual way" in which his foreman had told him toreport. Allen admitted that he asked Snodgrass his side ofthe story, but did not ask McCallister.Supervisor Price stated that McCallister told him hewas late for work be ause of his alram clock. Pricereplied to McCalliste that he would be more inclined tobelieve this if he ha not told Estep the day before that hewould not be at work until 7:30.20 Price testified thatSnodgrass told him he did not report on time because hedid not actually understand that he had to report to workearly. Price then asked Estep about this and Estep con-firmed that Snodgrass had told him that he had madeother commitments, but Estep reaffirmed that he had in-structed Snodgrass to report at 6 am. Price stated that hethen so informed Allen.Fallon testified that he talked to Price about this matteron the morning in question, and that he told Price lie didnot have enough information so he advised putting themto work and then have Allen look into the situation.The Charging Party points out that the conclusion to bedrawn from these facts establishes a case of discriminato-ry treatment against a strong union adherent just prior tothe election while the same conduct engaged in byanother employee, whose views were not known, wastreated differently. Furthermore, the union adherent wasgivenawrittenreprimand immediately and thenonaligned employee was not even verbally reprimandedby the Company until after the election. I agree, and sofind.21D. Final ConclusionsOn the record in the instant case, I am unable to con-clude that the Respondent acted in rejection of the collec-tive-bargaining principle or to gain time, in which to un-dermine the Union and dissipate its purported majority.18 It appears that McCallister was the main employee organizer for theUnion Allen admitted that he knew McCallister was one of the "strongestmen" trying to help the Union.19There is no evidence that Bud Snodgrass was active for the Union.10The work crew involved here was attempting to correct a gas separa-tion shut down in the polyethylene area which Price classified as a rushjob.21 It has been long settled that discriminatory treatment against an em-ployee who is a union supporter is unlawful and violates Section 8(a)(1) 452DECISIONSOF NATIONALLABOR RELATIONS BOARDSince it appears that the violations of the Act here foundare not truly inconsistent with a good-faith doubt that theUnion represented a majority of the employees, I am una-ble to conclude that the Respondent's refusal to bargainwas unlawful. Accordingly, I shall dismiss the complaintinsofar as it alleges that the Respondent violated Section8(a)(5) of the Act. As the Board stated inHerculesPacking Corporation,163 NLRB 264, "The burden isupon the General Counsel to establish that the employerin bad faith declined to recognize and bargain with theUnion." Upon consideration of the entire record, I findthat the General Counsel has not sustained his burden.While an employer's right to a Board election is not ab-solute, it has long been established Board policy that anemployer may refuse to bargain and insist upon such anelection as proof of a union's majorityunless itsrefusaland insistence were not made with a good-faith doubt ofthe union's majority.22 An election by secret ballot is nor-mally a more satisfactory means of determining em-ployees' wishes, although authorization cards signed bya majority may also evidence their desires. Absent an af-firmative showing of bad faith, an employer, presentedwith a majority card showing and a bargaining request,will not be held to have violated his bargaining obligationsunder the law simply because he refuses to rely uponcards, rather than an election, as the method for determin-ing the Union's majority.This record shows that the Company has a long historyof organizational attempts in its design and constructiondepartment. The Company introduced exhibits showingthat in previous organizational drives the unions involvedlost elections. The Charging Party here was involved ina 1957 organizing attempt, in 1962 and 1963 Boiler-makers Local No. 667 was involved, and the CharlestonBuilding and Construction Trades Council, to which theUnion is affiliated, was involved in two elections, thelatest in 1965. Such background underscores a reason orbasis for Respondent's good-faith doubt that exists in thiscase, to wit, thisUnion as well as otherunions,have lostprevious representation elections following written de-mands for recognition and bargaining. Testimony givenin the instant case illustrated that experiencein similarsituations over the years has demonstrated to Respond-ent that a bare written claim by a union of majoritystatus is extremely dubious, including claims by theCharging Party.As previously detailed herein, the IAM in 1966 wasalso seeking to represent the employees involved here,and several landmark cases lend strong support to theruthat an employer's knowledge of rival union or-ganizational campaigns is ground for good-faith doubtconcerning the majority claims of one of the rivals. Aspointed out the IAM organizational campaign paralleledthe Charging Party's campaign and was a direct challengefor support to many of the employees here involved, andit also appears that the IAM campaign had as a prime pur-pose the change of employee allegiance from the Charg-ing Party to the IAM. The General Counsel attempted toshow that the demand letter of July 2 from the IAM hadnothing to do with the Respondent's good-faith doubtrelative to the demand for recognition made by the Charg-ing Party on March 10. Joseph Fallon openly admittedthat the demand letter itself from the IAM had nothing to22Joy Silk Mills,Inc., 85 NLRB 1263,1264,enfd. 185 F.2d 732(C.A.D C), cent. denied 341 U.S. 914do with the Respondent's good-faith doubt as to theUnion's majority because the Charging Party had madetheir written demand some 3 months earlier. However,the additional testimony by Fallon and the exhibits previ-ously referred to herein, clearly show that early in 1966,and most definitely by March 3, the Respondent was wellaware of the organizational efforts by the IAM whichwere being announced over a well-publicized publictelephone number, as aforestated. The most that can besaid is that by April 1 the Company knew that the IAMhad no interest in the smaller unit involved here as aresult of the March 31 representation hearing on theUnion's petition (see Charging Party (Exhibit 1)). In thefinal analysis, however, this cannot seriously detract fromthe Respondent's contention that it had a good-faithdoubt as to the Union's majority.In addition to the above, it is noted also that theUnion's letter for recognition on March 10 did not con-tain any reference to a willingness on their part for a cardcount by an impartial third person or party. It merelystated that a majority of the employees in the unit had in-dicated that they wished to be represented by the Charg-ing Party (General Counsel's Exhibit 4). To this theCompany replied that they had a good-faith doubt andthat the matter could best be resolved through the orderlyprocess of the National Labor Relations Act after arepresentation petition was filed. The Board's efficientmachinery for an election was then invoked, and althoughthe representation hearing on March 31 established theunit, and served to notify the Company that the IAM wasnot interested in the smaller unit, nevertheless, the overallimpact from the prior and intensive IAM campaign,possibly resulting in the defection or reduction of em-ployee supporters for the Union, still largley remained.Therefore, even after the March 31 representation hear-ing the Respondent had received adequate prior notifica-tions and knowledge of the IAM campaign to continue itsgood-faith doubt as to whether or not the IAM haddiverted some of the union supporters, and it appears tome that this colorable knowledge by the Company wassufficient to warrant its continued good-faith doubt, espe-cially since the Union had placed in motion the Respond-ent's request to settle the matter by a Board election.SeeWeather Seal Incorporated,161NLRB 1226.Moreover, while the IAM expressed no interest in thesmaller unit, there were no indications whatsoever thatthey were relenting in their organizational drive foralltheemployees in the department, and this is obviously sobecause on July 2 the IAM requested recognition.Whether an employer is acting in good faith or bad faithin questioning the Union's majority is a determinationwhich of necessity must be made in the light of all therelevant facts of the case, including any unlawful conductof the employer, the sequence of events, and the timelapse between the refusal and the unlawful conduct.Where a company has engaged in substantial unfair laborpractices calculated to dissipate union support, theBoard, with the courts' approval, has concluded that em-ployer insistence on an election was not motivated by agood-faith doubt of the union's majority, but rather by arejection of the collective-bargaining principle or by adesire to gain time within which to undermine the union. 23However, this does not mean that any employer conduct23Joy Silk Mills,Inc., supra UNIONCARBIDE CORP.found violative of Section 8(a)(1) of the Act, regardless ofitsnatureorgravity,willnecessarilysupportarefusal-to-bargain finding. For instance, where an em-ployer's unfair labor practices are not of such a characteras to reflect a purpose to evade an obligation to bargain,the Board will not draw an inference of bad faith.24In the instant case the Respondent engaged in conver-sations with 4 or 5 employees out of a unit of 225 em-ployees, was guilty of one illegal transfer (Lilly), and is-sued a wntten reprimand to McCallister while givingSnodgrass a verbal reprimand. This 8(a)(1) conduct,while unlawful, was not so flagrant that it must necessari-ly have had the object of destroying the Union's majoritystatus.While unfair labor practices committed at or aboutthe time of the employer's refusal to bargain often demon-strates the bad faith of the employer's position, not everyact of misconduct necessarily vitiates the respondent'sgood faith.25Whether or not the conduct involvedadequately reflects on the good faith of the employerrequires an evaluation of the facts in each case, and Ihave concluded that the unlawful 8(a)(1) violations herewere not of such serious nature as to warrant a findingthat the conduct had the objective of dissipating theUnion's majority.The unlawful interrogations by Eggelton, Mitchell, andAllen-along with creating the impression of engaging insurveillance by Allen-were in no way coupled with anythreats, warnings, or promises. The transfer of Lilly fromthe field to the shop had some elements of justifiablegrounds, and there is no testimony whatsoever that itdirectly effected, in any manner, the union sentiments orloyalties of any other employee including Lilly 26 WhenLilly asked questions about his transfer at the groupmeetingin June with Fallon, as aforestated, his testimonywas to the effect that he mentioned on this occasion whatForemanBoggshad told him was the reason for histransfer. Lilly admitted, however, that at this June meet-ing Fallon had the employees do most of the talking, andfor the most part Fallon only answered their questions. Itwould seem to me that under these circumstances thisisolated incident, merely stemming from a prior event,cannot be successfully classified as unlawful conduct suf-ficient for a finding that the Company was seriously dis-sipatingor undermining the Union's majority, as admit-tedly the contents of the subject matters discussed wereleft largely in the hands of the employees present. Thereis no allegationor contention that anything said by Fallonat thismeetingwas violative of the Act, and if any unionsentimentsor supporters were adversely affected there isno proof in this record of the same. As to the writtenreprimand to McCallister, the Charging Party argues thatthe Company was very anxious to reprimand him so thatthe employees could see what was in store for union ad-herents, and that the message was brought home to theemployees when Fallon showed up with Allen at thepresentation of McCallister's censure. The reasoning andthe theory of the Charging Party is clearly stated, but inmy opinion this record will not support it I n the firstplace there is no testimony that any employee knew any-thing about McCallister's wntten reprimand, or in any way24Hammond& Irving, Inc,154 NLRB 1071 Also see JohnP Ser-pa, Inc ,155 NLRB 9925 SeeCosmodyne Manufacturing Co,150 NLRB 96, fn 29 (adoptedby the Board withoutcomment)26Actually, Lilly was transferred back to his regularjob as a welder inthe shop at the Institute, and it was onlythe timingof his transfer that wasdiscriminatory453knew that Bud Snodgrass had not also received a writtenreprimand. In the second place, the entire crew had beeninstructed to report at 6 a.m., and I think it can be safelyassumed that any employee disregarding this instructionwould not be deemed in the highest regard by his fellowemployees as certainly 6 o'clock in the morning cannotbe classified as the most desirable time to start working.Thirdly, under the usual circumstances, most employeeswould generally expect a reprimand for being 1-1 /2 hourslateon an emergency rush job, and, therefore, eventhough the Company violated the Act in giving union ad-herent McCallister a written reprimand and Snodgrass averbal agreement several days later, it cannot be said thatsuch conduct, even combined with the other 8(a)(1) viola-tions, were sufficient to result in the destruction of a vot-ing atmosphere which would materially effect the truedesiresof the employees at the July 14 election.27Furthermore, it is pointed out that Fallon only wentalong with Allen to the place where McCallister wasworking for the purpose of checking the progress of theshutdown in the gas separation area, and was so engagedat the time Allen gave McCallister his wntten reprimand,and McCallister's own testimony adequately reflects thesame.In the concluding summary of this case, there is noevidence that Respondent had completely rejected thecollective-bargaining principle or that it refused to recog-nize and bargain merely to gain time within which to un-dermine the Union and dissipate its majority. TheRespondent's request for invoking the procedures of theBoard and for an election, and the absence of substantialunfair or open gauged conduct, and for all other reasonsgiven herein, are more consonant with the finding that theCompany had a good-faith doubt of the Union's majority.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,itwill be recommended that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.21The burdenis on the partyurging that an election be voided to over-come the "strong presumption that the ballots cast in secrecy under thesafeguards regularly provided by [Board]procedures,reflect the truedesires of the participating employees"Maywood HosieryMills, Inc, 64NLRB146, 150308-926 0-70-30 454DECISIONS OF NATIONAL2.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, as found herein, the Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.4.The Respondent's refusal to bargain was not viola-tive of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,I recommend that Union Carbide Corporation, OlefinsDivision, Engineering Department Design and Construc-tion, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionsympathies and activities or concerning their knowledgeas to the union views and activities of other employees.(b)Engaging in or creating the impression of surveil-lance of activities for the Union, or by any other labor or-ganization.(c)Transferring a known adherent for the Union fromone job to a less desirable job.(d)Issuing a written reprimand to a known union ad-herent while failing to take similar action for the same of-fense against another employee whose sympathy for theUnion is unknown.(e) In any other manner interfering with, restraining,or coercing their employees in the exercise of the right toself-organization, to form labor organizations, to join orassistthe above-named labor organization or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its plants in the vicinity of Charleston, WestVirginia, copies of the attached notice marked "Appen-dix."28 Copies of said notice, to be furnished by the Re-gional Director for Region 9, after being duly signed bythe Respondent or its authorized representatives, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the recipt of thisDecision, what steps it has taken to comply herewith.2929 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'ss Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amened, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their union sympathies and activities or concern-ing their knowledge as to theunionviews and activi-ties of other employees.WE WILL NOT engage in or create the impressionof surveillance of activities for the Union, or in anyother labor organization.WE WILL NOT transfer a known adherent for theUnion from one job to a less desirable job.WE WILL NOT issue a written reprimand to aknown Union adherent while failing to take similaraction for the same,offense against another employeewhose sympathy for the Union is unknown.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or assist the Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or mutual aid or protection, or to refrain fromany or all such activities, except to the extent thatsuch rights may be affected by an agreement requir-ing membership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.All our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization, except to the extent that this right maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.UNION CARBIDE CORPORA-TION, OLEFINS DIVISION,ENGINEERING DEPART-MENT DESIGN ANDCONSTRUCTION(Employer)DatedBy(Representative)(Title)Thisnoticemustremain posted for 60 consecutivedays from the date ofposting, and must notbe altered,defaced, or covered by any other material.If employees have any questionconcerningthis noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, Room 2407Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3663.peals Enforcing an Order" shall be substitutedfor the words "a Decisionand Order."49 In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modified to read:"Notify saidRegional Director,in writing,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."